DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 02/01/21 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/21.
Claim 18 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B, as the claim recites “wherein the interior surface extends at an acute angle to the axis from a radially innermost point of the interior surface to an axially outer rim of the axially inner portion of the first segment of the main body component, whereby a piping element inserted into the cavity can slidingly contact the interior surface from the axially outer rim of the axially inner portion of the first segment to the radially innermost point of the interior surface.”

Drawings
The drawings are objected to because the cross-hatching for the fitting in Figures 2, 4 and 5 does not correspond to accepted cross-hatching as outlined in MPEP 608.02(IX).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,180,202 B2 in view of Arstein et al (US 2016/0018030).
Crompton et al teaches the fitting as claimed in claims 1-9, except that the interior surface extends at an acute angle to the axis from the first radially extending wall of the tube stop to an axially outer rim of the axially inner portion of the first segment of the main body component, whereby a piping element inserted into the cavity can slidingly contact the interior 
However, Arstein et al teaches a similar pipe insertion socket having a means by which to stabilize and limit the end of an inserted tube.
As shown in the figures, Arstein uses a shoulder and a tapered portion (52) having an acute angle (53) that is used to secure the end of the inserted tube. Refer to [0050] - [0052] in Arstein.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the claimed invention of U.S. Patent No. 10,180,202 to include a tapered portion having an acute angle to the axis from the first radially extending wall of the tube stop to an axially outer rim of the axially inner portion of the first segment of the main body component, as taught by Arstein, in order to more reliably secure the end of an inserted tube and/or provide an alternative preferred means by which to secure the tube that may be more suitable for a particular application, and/or accommodate various different types and sizes of conduits (see [0052], Arstein).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crompton et al (US 9,322,496) in view of Arstein et al (US 2016/0018030).
As to claim 1 and with reference to Fig. 4 and described in column 5, line 12 - column 6, line 11, Crompton et al discloses a fitting, comprising: a main body component comprising an interior surface and an exterior surface, wherein the interior surface defines a cavity extending along an axis through the main body component, wherein the main body component further comprises a first segment having an axially inner portion, an axially intermediate portion and an axially outer portion, with the axially inner portion, axially intermediate portion and axially outer portion of the first segment being integrally formed, wherein the main body component further comprises a tube stop extending radially inwardly from the interior surface 
Crompton et al fails to teach that the interior surface extends at an acute angle to the axis from the first radially extending wall of the tube stop to an axially outer rim of the axially inner portion of the first segment of the main body component, whereby a piping element inserted into the cavity can slidingly contact the interior surface from the axially outer rim of the axially inner portion of the first segment to the tube stop.
However, Arstein et al teaches a similar pipe insertion socket having a means by which to stabilize and limit the end of an inserted tube.
As shown in the figures, Arstein uses a shoulder and a tapered portion (52) having an acute angle (53) that is used to secure the end of the inserted tube. Refer to [0050] - [0052] in Arstein.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Crompton et al to include a tapered portion having an acute angle to the axis from the first radially extending wall of the tube stop to an axially outer rim of the axially inner portion of the first segment of the main body component, as taught by Arstein, in order to more reliably secure the end of an inserted tube and/or provide an alternative preferred means by which to secure the tube that may be more suitable for a particular application, and/or accommodate various different types and sizes of conduits (see [0052], Arstein).
2, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the tube stop is integrally formed with the main body component.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

As to claim 3, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the interior radius of the axially intermediate portion is larger than the interior radius of the axially inner portion.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

As to claim 4, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the interior radius of the axially outer portion is larger than the interior radius of the axially intermediate portion.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

As to claim 5, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the interior radius of the axially intermediate portion is larger than the interior radius of the axially inner portion, and wherein the interior radius of the axially outer portion is larger than the interior radius of the axially inner portion and the interior radius of the axially intermediate portion.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

6, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the interior surface comprises a ledge extending radially outwardly from the axially outer rim of the axially inner portion to the axially intermediate portion.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

As to claim 7, Crompton et al in view of Arstein et al discloses the fitting of claim 6, wherein the interior surface further comprises a ramp extending axially and radially inwardly from the ledge to the axially outer rim.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

As to claim 8, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the axially intermediate portion includes a radial step extending radially inwardly such that the axially intermediate portion includes a first interior surface portion and a second interior surface portion separated by the radial step.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

As to claim 9, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the interior surface of the main body component has an internal diameter, and wherein the piping element has an outer 

As to claim 18, and with reference to Fig. 4 and described in column 5, line 12 - column 6, line 11, Crompton et al discloses a fitting, comprising: a main body component comprising an interior surface and an exterior surface, wherein the interior surface defines a cavity extending along an axis through the main body component, wherein the main body component further comprises a first segment having an axially inner portion, an axially intermediate portion and an axially outer portion, with the axially inner portion, axially intermediate portion and axially outer portion of the first segment being integrally formed.  
Crompton et al fails to teach wherein the interior surface extends at an acute angle to the axis from a radially innermost point of the interior surface to an axially outer rim of the axially inner portion of the first segment of the main body component, whereby a piping element inserted into the cavity can slidingly contact the interior surface from the axially outer rim of the axially inner portion of the first segment to the radially innermost point of the interior surface.
However, Arstein et al teaches a similar pipe insertion socket having a means by which to stabilize and limit the end of an inserted tube.

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Crompton et al to include a tapered portion having an acute angle to the axis from the first radially extending wall of the tube stop to an axially outer rim of the axially inner portion of the first segment of the main body component, as taught by Arstein, in order to more reliably secure the end of an inserted tube and/or provide an alternative preferred means by which to secure the tube that may be more suitable for a particular application, and/or accommodate various different types and sizes of conduits (see [0052], Arstein).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crompton et al (US 9,068,680) discloses a pipe sleeve fitting similar to Applicant’s invention.
Crompton et al CA 2 893 394 discloses a pipe sleeve fitting similar to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.



James M. Hewitt II
Primary Examiner
Art Unit 3679


/JAMES M HEWITT II/Primary Examiner, Art Unit 3679